UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-6709



JAMES CALHOUN-EL,

                                            Petitioner - Appellant,

          versus


THOMAS RANDY CORCORAN; ATTORNEY GENERAL FOR
THE STATE OF MARYLAND,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-02-
1114-L)


Submitted:   September 5, 2002         Decided:   September 10, 2002


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Calhoun-El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       James Calhoun-El appeals the district court’s order denying

relief on his petition filed under 28 U.S.C. § 2254 (2000).                 We

have reviewed the record and the district court’s opinion and find

no   reversible   error.    Accordingly,    we   deny    a    certificate    of

appealability and dismiss the appeal on the reasoning of the

district court.    See Calhoun-El v. Corcoran, No. CA-02-1114-L (D.

Md. filed Apr. 19, 2002, entered Apr. 23, 2002).             We dispense with

oral   argument   because   the   facts    and   legal       contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                    DISMISSED




                                    2